DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 18th, 2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments and amendments to the independent claims 1, 9, and 19 regarding the rejection under 35 U.S.C. 103, the claim amendments suggested in the examiner interview were not implemented.  As discussed in the interview, Dobbles still teaches the amended claim language of electrically connecting the first and second contact pads, as the electrically conductive elastomers connect the contact pads.  Regarding the arguments regarding the expansion of the elastomer elements, the same interpretation from the previous actions and the interview are held.  There are two separate elastomer elements that are “mutually engaging”, not being pierced as described in the arguments.  Therefore, the 35 U.S.C. 103 rejection is maintained.  The amendments did correct the previous 35 U.S.C. 112 issues and claim objections though.  There is a new 112b issues with claim 21 however that needs correction.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18th, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite, as it is unclear what the first and second contact pads are “arranged at a perpendicular angle” relative to.  The claim should likely be amended to mirror claim 22, where the claim language states “the first contact pads are arranged at a perpendicular angle to the second contact pads”.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-12, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobbles (EP 2499969 A1, cited by applicant).
Regarding claim 1, Dobbles teaches a contact assembly (Paragraph 0267:  “contact subassembly 26”), comprising: 
a first module having a first contact pad (Paragraph 0261:  “the electrodes that form the sensor 32 (see Fig. 5A to 5C)”); 
a second module having a second contact pad (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28”), wherein the first and second contact pads are arranged nonparallel to one another (Fig. 5C:  sensor 32 has a rounded membrane surface and therefore cannot be in parallel configuration with the contact pads of the electronics unit); 
an electrically conductive elastomer (Paragraph 0262:  “the contacts 28 are formed from a conductive elastomeric material”) onto which one of the first and second contact pads exerts pressure in a first direction to thereby deform the electrically conductive elastomer (Paragraphs 0262-0263:  “create a natural compression against mutually engaging contacts, forming a secure press fit therewith” and “shaped to comply upon application of pressure”:  the different constructions of the contracts allow for the insertion of the sensor to result in the secure fit and connection with the pressure exerted from the electronics module), wherein the deformation of the electrically conductive elastomer results in an expansion of an exterior surface of the electrically conductive elastomer in a second direction transverse to the first direction (Paragraph 0261-0262: “the contacts are designed to ensure a stable mechanical and electrical connection of the electrodes that form the sensor 32 (see Fig. 5A to 5C) to mutually engaging contacts 28 thereon” and “Additionally, in preferred embodiments, the sensor 32 extends through the contacts 28 wherein the sensor is electrically and mechanically secure by the relaxation of elastomer around the sensor”:  also see drawing below for interpretation) such that the other one of the first and second contact pads is contacted by the exterior surface of electrically conductive elastomer to thereby electrically connect the first contact pad with the second contact pad (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28, such as are described in more detail with reference to Figs. 2 through 4”:  the securing of the press fit/pressure activated contacts from the sensor insertion allows the secure electrical connection with external surface being top and bottom of individual contacts).


    PNG
    media_image1.png
    432
    552
    media_image1.png
    Greyscale


Regarding claim 2, Dobbles teaches wherein the first module comprises a sensor for detecting an analyte (Paragraph 0278:  “a variety of known transcutaneous sensor configurations can be employed with the transcutaneous analyte sensor system of the preferred embodiments”).

Regarding claim 3, Dobbles teaches wherein the first contact pad is contacted by a first portion of the electrically conductive elastomer and the second contact pad is contacted by a second portion of the electrically conductive elastomer (Fig. 4: contacted at different ends (portions) the contacts 28), wherein both the first contact pad and the second contact pad contact the exterior surface the electrically conductive elastomer (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28, such as are described in more detail with reference to Figs. 2 through 4”:  the securing of the press fit/pressure activated contacts from the sensor insertion allows the secure electrical connection with external surface being top and bottom of individual contacts).

Regarding claim 4, Dobbles teaches wherein the electrically conductive elastomer has a cylindrical shape and the exterior surface defines a front face (Fig. 4: ends of contact), wherein the pressure exerted in the first direction is exerted in an axial direction on the front face and the circumferential surface is thereby expanded in the second direction (Dobbles Pg. 20, Lines 32-44: “the contacts are designed to ensure a stable mechanical and electrical connection of the electrodes that form the sensor 32 (see Fig. 5A to 5C) to mutually engaging contacts 28 thereon” and “Additionally, in preferred embodiments, the sensor 32 extends through the contacts 28 wherein the sensor is electrically and mechanically secure by the relaxation of elastomer around the sensor”:  also see drawing below claim 1 rejection for interpretation).

	Regarding claim 5, Dobbles teaches wherein the first and second contact pads are arranged at an angle of 80⁰ to 100⁰ with respect to one another (Paragraph 0262:  “the sensor 32 extends through the contacts 28 wherein the sensor is electrically and mechanically secure by the relaxation of elastomer around the sensor (see Figs. 7A to 7D)”:  The relaxation around the sensor creates an angle between 80⁰ to 100⁰ between the sensor contact pads and the electronic unit contact pads.  For example, when both the top and bottom contacts 28 in the well relax around the sensor 32, there will be a 90⁰ angle between a side of the sensor’s rounded membrane surface (first contact pad, cross section shown in Fig. 5C) and the contact pad of the electronic unit (second contact pad, which is parallel to the top of the faces of the contacts 28).  See drawing below).

[AltContent: oval][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First contact pad connection)][AltContent: rect][AltContent: arrow][AltContent: textbox (Second contact pad connection)][AltContent: textbox (Contacts 28)][AltContent: textbox (Contacts 28)][AltContent: textbox (Electronics Unit 16)][AltContent: textbox (Sensor and
Electrode Membrane
(See Fig. 5C))][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Approximately 
90 degree angle)]

	

	Regarding claim 7, Dobbles teaches wherein the electrically conductive elastomer comprises electrically conductive rubber (Paragraph 0262:  “the contacts 28 are formed from a conductive elastomeric material, such as a carbon black elastomer”:  carbon black elastomer is an electrically conductive rubber).

	Regarding claim 9, Dobbles teaches a medical device for detecting an analyte, comprising: 
a contact assembly (Paragraph 0267:  “contact subassembly 26”), comprising: 
a first module having a plurality of first contact pads (Paragraph 0261:  “the electrodes that form the sensor 32 (see Fig. 5A to 5C)”);  
a second module having a plurality of second contact pads (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28”), wherein the plurality of first contact pads  are arranged nonparallel to the plurality of second contact pads (Fig. 5:  sensor 32 is rounded therefore cannot be in parallel configuration with the contact pads of the electronics unit); and
and an a plurality of electrically conductive elastomer elements (Paragraph 0262:  “the contacts 28 are formed from a conductive elastomeric material”), wherein, for each electrically conductive elastomer element one of the first and second contact pads exerts pressure to thereby deform the electrically conductive elastomer element (Paragraphs 0262-0263:  “create a natural compression against mutually engaging contacts, forming a secure press fit therewith” and “shaped to comply upon application of pressure”:  the different constructions of the contracts allow for the insertion of the sensor to result in the secure fit and connection), wherein deformation of the electrically conductive elastomer element results in the other one of the first and second contact pads being contacted by an exterior surface of the electrically conductive elastomer element whereby each of the electrically conductive elastomer elements electrically connects one of the plurality of first contact pads with one of the plurality of second contact pads (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28, such as are described in more detail with reference to Figs. 2 through 4”:  the securing of the press fit/pressure activated contacts from the sensor insertion allows the secure electrical connection); 
wherein the first module comprises a sensor for electrochemically detecting the analyte (Paragraph 0278:  “a variety of known transcutaneous sensor configurations can be employed with the transcutaneous analyte sensor system of the preferred embodiments”), the sensor having first and second opposing sides wherein at least one of the plurality of first contact pads is located on the first side of the sensor and at least another one of the plurality of first contact pads is located on the second side of the sensor such that at least one of the electrically conductive elastomer elements is positioned adjacent to and contacts the at least one first contact pad on the first side of the sensor and another one of the electrically conductive 3 4208816elastomer elements is positioned adjacent to and contacts the at least another one of the first contact pads on the second side of the sensor (Paragraph 0261:  “the electrodes that form the sensor 32 (see Fig. 5A to 5C)” and Fig. 5:  opposite side of the sensor is 180 degrees opposite a first contact (see drawing below rejection of claim 1)); and 
wherein the second module comprises an electronics assembly that has the plurality of second contact pads (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28”).

Regarding claim 10, Dobbles teaches wherein the contact assembly further comprises a support structure (Fig. 4, seal 36 is the support structure), wherein the plurality of electrically conductive elastomer elements is fully or partially embedded in the support structure (Fig. 4, contacts 28 are embedded or partially embedded in seal 36), wherein the sensor is clamped between at least two of the plurality of electrically conductive elastomer elements (Fig. 4 and Paragraph 0262:  “Conductive elastomers are advantageously employed because their resilient properties create a natural compression against mutually engaging contacts”:  sensor 32 between contacts 28).

Regarding claim 11, Dobbles teaches wherein the plurality of electrically conductive elastomer elements are clamped between the electronics assembly and the support structure, thereby being deformed and exerting a clamping force onto the sensor (Fig. 3 and Fig. 4:  electronics unit 16 and seal form the clamping structure for the elastomer contacts 28).

Regarding claim 12, Dobbles teaches wherein the electronics assembly comprises a printed circuit board having the plurality of second contact pads (Paragraph 0241:  “Electronics can be affixed to a printed circuit board (PCB)” and Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28”).

	Regarding claim 15, Dobbles teaches wherein the plurality of first contact pads and the plurality of second contact pads are all pressed against exterior surfaces of the electrically conductive elastomer elements (Paragraph 0262:  “Conductive elastomers are advantageously employed because their resilient properties create a natural compression against mutually engaging contacts”:  This implication is that there are two contacts in each ‘well’ of the contact assembly; therefore, the sensor’s contact pads and the electronics unit’s contact pads connect to the exterior of the contacts).

	Regarding claim 17, Dobbles teaches wherein the sensor is clamped between two of the plurality of electrically conductive elastomer elements (Fig. 3 and Fig. 4:  electronics unit 16 and seal form the clamping structure for the elastomer contacts 28; the two contacts then clamp the sensor 32).

	Regarding claim 18, Dobbles teaches further comprising an insertion needle for transcutaneously inserting the sensor (Paragraph 0274:  “the sensor 32 includes a distal portion 42, also referred to as the in vivo portion, adapted to extend out of the mounting unit for insertion under the host's skin” and Paragraph 0278:  “Although the illustrated electrode configuration and associated text describe one preferred method of forming a transcutaneous sensor, a variety of known transcutaneous sensor configurations can be employed with the transcutaneous analyte sensor system of the preferred embodiments”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbles in view of Harttig (WO 2017085247 A1).
Regarding claim 14, Dobbles teaches wherein the sensor on the first side is contacted by two of the plurality of electrically conductive elastomer elements, and wherein the sensor, on the second side opposing the first side, is contacted by one electrically conductive elastomer element (Fig. 4, contacts 28 on opposing sides of the sensor 32 as well as multiple contacts on each side; Paragraph 0261:  “electrical connection of the electrodes that form the sensor 32 (see Fig. 5A to 5C) to mutually engaging contacts 28 thereon”).
	Dobbles fails to teach wherein the contact on the second side is disposed between the two electrically conductive elastomer elements contacting the first side.
Harttig teaches wherein the contact on the second side is disposed between the two electrically conductive elastomer elements contacting the first side (Fig. 1:  third contact 118 allows for a second contact to be disposed between two first side contacts (essentially adding a third contact well to Dobbles)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of contacts of Dobbles to include the third contact well of Harttig, because it allows for more complex sensor setup for incorporation of added features to a medical device, for example better contact pad placement (Pg. 38, Lines 10-18 of Harttig).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles in view of Antonio (US 20170290546 A1).
	Regarding claim 19, Dobbles teaches a method for electrically interconnecting two modules (Paragraph 0267:  “contact subassembly 26”), the method comprising: 
providing a first module having an element having a first side and an opposite second side, the planar element having a plurality of first contact pads disposed thereon with at least one of the plurality of first contact pads being disposed on the first side and at least another one of the plurality of first contact pads being disposed on the second side (Paragraph 0261:  “the electrodes that form the sensor 32 (see Fig. 5A to 5C)”); 
providing a second module having a plurality of second contact pads (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28”); 
providing a plurality of electrically conductive elastomer elements (Paragraph 0262:  “the contacts 28 are formed from a conductive elastomeric material”); the plurality of first contact pads and the plurality of second contact pads nonparallel to one another (Fig. 5:  sensor 32 is rounded therefore cannot be in parallel configuration with the contact pads of the electronics unit); and 
and exerting pressure in a first direction onto the plurality of electrically conductive elastomer elements with the plurality of second contact pads to thereby deform the plurality of electrically conductive elastomer elements (Paragraphs 0262-0263:  “create a natural compression against mutually engaging contacts, forming a secure press fit therewith” and “shaped to comply upon application of pressure”:  the different constructions of the contracts allow for the insertion of the sensor to result in the secure fit and connection, the pressure being exerted from the electronics unit), wherein deformation of the plurality of electrically conductive elastomer elements results in an expansion of an exterior surface of each of the plurality of electrically conductive elastomer elements in a second direction transverse to the first direction such that the plurality of first contact pads are contacted by the exterior surfaces of the plurality of electrically conductive elastomer elements and each of the plurality of electrically conductive elastomer elements electrically connects one of the plurality of first contact pads with one of the plurality of second contact pads (Paragraph 0261-0262: “the contacts are designed to ensure a stable mechanical and electrical connection of the electrodes that form the sensor 32 (see Fig. 5A to 5C) to mutually engaging contacts 28 thereon” and “Additionally, in preferred embodiments, the sensor 32 extends through the contacts 28 wherein the sensor is electrically and mechanically secure by the relaxation of elastomer around the sensor”:  also see drawing from claim 1 rejection for interpretation).
Dobbles fails to teach the first module having a planar element.
Antonio teaches the first module having a planar element (Paragraph 0083:  “FIG. 2 shows a side view of the sensing device 100 with thin film sensor 12”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of element of Dobbles to include the planar nature taught by Antonio, because it allows the element to be easily encased between conductive elements (Paragraph 0083 of Antonio).

Regarding claim 20, Dobbles teaches a method for manufacturing a sensor for detecting an analyte in a body fluid of a user (Paragraph 0016:  “method for manufacturing a transcutaneous analyte sensor is provided”), the method comprising: 
a) providing an element in the form of a sensor for electrochemically detecting the analyte (Paragraph 0278:  “a variety of known transcutaneous sensor configurations can be employed with the transcutaneous analyte sensor system of the preferred embodiments”), the sensor having the plurality of first contact pads (Paragraph 0261:  “the electrodes that form the sensor 32 (see Fig. 5A to 5C)”); 
b) providing the second module with an electronics assembly having the plurality of second contact pads (Paragraph 0242:  “The electronics unit 16 includes contacts on its backside (not shown) configured to electrically connect with the contacts 28”).
Dobbles fails to teach wherein the element is planar.
Antonio teaches wherein the element is planar (Paragraph 0083:  “FIG. 2 shows a side view of the sensing device 100 with thin film sensor 12”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of element of Dobbles to include the planar nature taught by Antonio, because it allows the element to be easily encased between conductive elements (Paragraph 0083 of Antonio).

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791